Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 2/25/2022.
Currently, claims 1-4, 6-10 and 21-33 are pending. Claims 9-10 are withdrawn from consideration. Claims 21-33 are newly added. Claim 5 has been canceled.

Election/Restrictions
Applicant’s election without traverse of Group I, Species I is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoyama et al. (US 11,183,455).
Pertaining to claim 1, Motoyama shows, with reference to FIG. 1 and 3, a via (160) comprising: 
a middle portion (163) located in a via opening (113) in a second interconnect-level dielectric layer (307); 
a top portion (161) comprising a top head that extends above the via opening and extends laterally beyond upper edges of the via opening; and 
a bottom portion (162) comprising a bottom head that extends below the via opening and extends laterally beyond lower edges of the via opening in a first interconnect-level dielectric layer (301), 
wherein the via comprises a refractory material (column 4, lines 24-26).

Pertaining to claim 2, Motoyama shows the via comprises a refractory material selected from Ni, Co, Ru, Re, Ir, W, Mo, Rh, Fe, Pd, Pt, Os, Nb or alloys thereof (column 4, lines 24-26).
Pertaining to claim 3, Motoyama shows a barrier layer (140) located between the middle portion of the via (163) and sidewalls (143) of the via opening in the second interconnect-level dielectric layer.
Pertaining to claim 4, Motoyama shows the barrier layer comprises a material selected from TaN, TiN, AlOx, a self-assembled monolayer (SAM) or combinations thereof (column 3, lines 55-56).
Pertaining to claim 6, Motoyama shows a bottom surface of the bottom portion of the via (162) is substantially convex (column 4, lines 47-48).

Claims 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al. (US 7,517,736).
Pertaining to claim 29, Mehta shows, with reference to FIG. 4 and 5F-H, an interconnect structure, comprising: 
a first line structure (54) comprising a first conductive material formed in a trench in a first interconnect-level dielectric (52) (column 8, lines 51-58); 
a second interconnect-level dielectric layer (58); 
a via (72) comprising a refractory material (column 16, lines 12-16; column 12, lines 64-65 “W”) having a first portion (within area 60) formed within the second interconnect-level dielectric layer and a second portion (within area 64) that extends partially into the first line structure; and 


Pertaining to claim 30, Mehta shows wherein the refractory material comprises a material selected from Ni, Co, Ru, Re, Ir, W, Mo, Rh, Fe, Pd, Pt, Os, Nb or alloys thereof (column 16, lines 12-16; column 12, lines 64-65 “W”).
Pertaining to claim 31, Mehta shows the first conformal liner is selected from Ta, Co, Ru or alloys thereof (column 16, lines 13-16; column 12, lines 45-46 “Ta”).
Pertaining to claim 32, Mehta shows a barrier layer (portion of 66 within area 60) located between the first portion of the via and sidewalls of a via opening in the second interconnect-level dielectric layer (FIG. 4, 5G).
Pertaining to claim 33, Mehta shows the barrier layer comprises a material selected from TaN, TiN, AlOx, a self-assembled monolayer (SAM) or combinations thereof (column 16, lines 13-16; column 12, lines 45-46 “TiN”, “TaN”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama in view of Mehta.

However, Mehta teaches in FIG. 4 that, for a via structure 72 similar to Motoyama including a bottom head extending into an underlying conductive line 54, the barrier 66 extends into the cavity as a liner, resulting in the liner being between the bottom head and the conductive line.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to extend the barrier layer of Motoyama as a liner between the conductive line and the bottom head, as taught by Mehta, with the motivation that the continuous line leads to desired reliability characteristics of high stress migration and electromigration reliability (column 4, lines 12-15).
Pertaining to claim 8, Mehta teaches the first conformal liner is selected from Ta, Co, Ru or alloys thereof (column 16, lines 13-16; column 12, lines 45-46 “Ta”).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama in view of Hsing et al. (US 6,011,311).
Pertaining to claim 21, Motoyama shows, with reference to FIG. 1 and 3, an interconnect structure, comprising: 
a first interconnect-level dielectric (301); 
a first line structure (124) formed in the first interconnect-level dielectric; 
a second interconnect-level dielectric layer (307); 
a second line structure (122) formed on the second interconnect-level dielectric layer; and 

Motoyama fails to show the second line structure is formed above the second interconnect-level dielectric layer. 
However, Hsing teaches in FIG. 13 that, for a similar via structure extending partially into a first line structure therebelow and a second line structure thereabove, the second line structure is formed above the dielectric layer containing the via. This results from the differences in the processes disclosed by Motoyama and Hsing in FIG. 3E-L and FIG. 5-13, respectively, that are used to create the via structure that extends partially into the first line structure and into the second line structure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the process for forming the via structure of Motoyama that extends partially into the first line structure and into the second line structure for that taught by Hsing and therefore resulting in the second line structure being formed above the second interconnect-level dielectric layer, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Pertaining to claim 22, Motoyama shows the via further comprises a dumbbell shape having a first portion (162) and a second portion (161) (column 4, lines 36-40), wherein the first 
Pertaining to claim 23, Motoyama shows the first portion (162) comprises a bottom head that extends below a via opening (113) toward the first line structure and extends laterally beyond lower edges of the via opening in the first interconnect-level dielectric (FIG. 1); and the second portion (161) comprises a top head that extends above the via opening toward the first line structure and extends laterally beyond upper edges of the via opening (FIG. 1).
Pertaining to claim 24, Motoyama shows the refractory material comprises Ni, Co, Ru, Re, Ir, W, Mo, Rh, Fe, Pd, Pt, Os, Nb or alloys thereof (column 4, lines 24-26).
Pertaining to claim 25, Motoyama shows a barrier layer (140) located between the middle portion of the via (163) and sidewalls (143) of the via opening in the second interconnect-level dielectric layer.
Pertaining to claim 26, Motoyama shows the barrier layer comprises a material selected from TaN, TiN, AlOx, a self-assembled monolayer (SAM) or combinations thereof (column 3, lines 55-56).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama in view of Hsing as applied to claim 23 above, and further in view of Mehta.
Motoyama in view of Hsing teaches the via of claim 23, but fails to teach a first conformal liner located under a bottom head of the bottom portion of the via.
However, Mehta teaches in FIG. 4 that, for a via structure 72 similar to Motoyama including a bottom head extending into an underlying conductive line 54, the barrier 66 extends 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to extend the barrier layer of Motoyama in view of Hsing as a liner between the conductive line and the bottom head, as taught by Mehta, with the motivation that the continuous line leads to desired reliability characteristics of high stress migration and electromigration reliability (column 4, lines 12-15).
Pertaining to claim 28, Mehta teaches the first conformal liner is selected from Ta, Co, Ru or alloys thereof (column 16, lines 13-16; column 12, lines 45-46 “Ta”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (US 9,397,045) discloses a via structure similar to Applicant’s.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896